1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     RONNIE MONEY COLEMAN,                              Case No. 3:17-cv-00649-MMD-WGC

7                                    Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                          REPORT AND RECOMMENDATION
8                                                           OF MAGISTRATE JUDGE
      JOHN EROGUL, et al.,                                     WILLIAM G. COBB
9
                                 Defendants.
10

11          Pro se Plaintiff Ronnie Money Coleman, an incarcerated person, brought this civil

12   rights action under 42 U.S.C. § 1983. Before the Court is the Report and Recommendation

13   of United States Magistrate Judge William G. Cobb (“R&R”) regarding Plaintiff’s motion to

14   dismiss Defendant John Erogul (ECF No. 81) and Erogul’s motion for summary judgment

15   (ECF No. 66). (ECF No. 86.) The period for the parties to object to the R&R has passed

16   and no party has done so. The Court accepts and adopts the R&R.

17          This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). However, the

19   Court is not required to conduct “any review at all . . . of any issue that is not the subject

20   of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also United States v.

21   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

22   employed by the district court when reviewing a report and recommendation to which no

23   objections were made); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003)

24   (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that district

25   courts are not required to review “any issue that is not the subject of an objection” and

26   accepting, without review, a magistrate judge’s recommendation to which no objection

27   was filed). The Court nonetheless engages in de novo review to determine whether to

28   accept the R&R and finds it should be accepted.
1           In the R&R, Judge Cobb considered Plaintiff’s motion to dismiss Erogul from this

2    case and found dismissal appropriate under Fed. R. Civ. P. 21. As a result, Judge Cobb

3    also denied Erogul’s motion for summary judgment as moot. The Court agrees with these

4    rulings.

5           It is therefore ordered, adjudged and decreed that the Report and Recommendation

6    of Magistrate Judge William G. Cobb (ECF No. 86) is accepted and adopted in its entirety.

7           It is further ordered that Plaintiff’s motion to dismiss (ECF No. 81) is granted.

8           It is further ordered that Defendant Erogul’s motion for summary judgment (ECF

9    No. 66) is denied as moot.

10          DATED THIS 14th day of November 2019.

11

12                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
